UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the year ended December 31, 2012 Or o TRANSITION REPORT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 000-54370 MEWBOURNE ENERGY PARTNERS 10-A, L.P. Delaware 27-1903816 (State or jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3901 South Broadway, Tyler, Texas (Address of principal executive offices) (Zip code) Registrant’s Telephone Number, including area code: (903) 561-2900 Securities registered pursuant to Section 12(b) of the Act:None. Securities registered pursuant to section 12(g) of the Act: Limited Partner Interests (Title of class) General Partner Interests (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes oNo x Note: Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15 (d) of the Exchange Act from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 of 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark if the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x No market currently exists for the limited partner interests of the Registrant.Based on original purchase price the aggregate market value of limited partner interests owned by non-affiliates of the Registrant is $73,000,000. The following documents are incorporated by reference into the indicated parts of this Annual Report on Form 10-K: Part of the information called for by Part IV of the Annual Report on Form 10-K is incorporated by reference from the Registrant’s Form 10. MEWBOURNE ENERGY PARTNERS 10-A, L.P. INDEX Part I Item 1. Business Item 1A. Risk Factors Item 1B. Unresolved Staff Comments Item 2. Properties Item 3. Legal Proceedings Item 4. Mine Safety Disclosure Part II Item 5. Market for Registrant's Common Equity and Related Stockholder Matters Item 6. Selected Financial Data Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations Item 7A. Quantitive and Qualitative Disclosures about Market Risk Item 8. Financial Statements and Supplementary Data Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Part III Item 10. Directors and Executive Officers of the Registrant Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management Item 13. Certain Relationships and Related Transactions Item 14. Principal Accountant Fees and Services Part IV Item 15. Exhibits, Financial Statements, Financial Statement Schedules and Reports on Form 8K SIGNATURES INDEX TO EXHIBITS Certification of CEO Pursuant to Section 302 Certification of CFO Pursuant to Section 302 Certification of CEO Pursuant to Section 906 Certification of CFO Pursuant to Section 906 Report of Forrest A. Garb & Associates, Inc. 2 PART I ITEM 1. Business Mewbourne Energy Partners 10-A, L.P. (the “Registrant” or the “Partnership”) is a limited partnership organized under the laws of the State of Delaware on February 9, 2010 (date of inception).Mewbourne Development Corporation (“MD”), a Delaware Corporation, has been appointed as the Registrant’s managing general partner.MD has no significant equity interest in the Registrant. Limited and general partner interests in the Registrant were offered at $5,000 each to accredited investors in a private placement pursuant to Section 4(2) of the Securities Act of 1933 and Regulation D promulgated thereunder, with a maximum offering amount of $73,000,000 (14,600 interests).On August 2, 2010, the offering of limited and general partnership interests in the Registrant was closed, with interests aggregating $73,000,000 originally being sold to accredited investors of which $67,820,000 were sold to accredited investors as general partner interests and $5,180,000 were sold to accredited investors as limited partner interests. The Registrant engages primarily in oil and gas development and production and is not involved in any other industry segment. The Program is governed by a Drilling Program Agreement between the Registrant, MD and Mewbourne Oil Company (“MOC”), the program manager and a wholly owned subsidiary of Mewbourne Holdings, Inc., which is also the parent of MD. MD does not make any capital contributions directly to the Registrant; rather, MD makes its capital contributions directly to the Program.See the financial statements in Item 8 of this report for a summary of the Registrant’s revenue, income and identifiable assets. The sale of crude oil and natural gas produced by the Registrant will be affected by a number of factors that are beyond the Registrant’s control.These factors include the price of crude oil and natural gas, the fluctuating supply of and demand for these products, competitive fuels, refining, transportation, extensive federal and state regulations governing the production and sale of crude oil and natural gas, and other competitive conditions.It is impossible to predict with any certainty the future effect of these factors on the Registrant. The market for crude oil is such that the Registrant anticipates it will be able to sell all the crude oil it can produce.Natural gas will be sold to local distribution companies, gas marketers and end users on the spot market.The spot market reflects immediate sales of natural gas without long-term contractual commitments.The future market condition for natural gas cannot be predicted with any certainty, and the Registrant may experience delays in marketing natural gas production and fluctuations in natural gas prices. Many aspects of the Registrant’s activities are highly competitive including, but not limited to, the acquisition of suitable drilling prospects and the procurement of drilling and related oil field equipment, and are subject to governmental regulation, both at Federal and state levels.The Registrant’s ability to compete depends on its financial resources and on the managing general partner’s staff and facilities, none of which are significant in comparison with those of the oil and gas exploration, development and production industry as a whole.Federal and state regulation of oil and gas operations generally includes drilling and spacing of wells on producing acreage, the imposition of maximum allowable production rates, the taxation of income and other items, and the protection of the environment. The Registrant does not have any employees of its own.MD is responsible for all management functions.Mewbourne Oil Company (“MOC”), a wholly owned subsidiary of Mewbourne Holdings, Inc., which is also the parent of the Registrant’s managing general partner, has been appointed Program Manager and is responsible for activities in accordance with a Drilling Program Agreement entered into by the Registrant, MD and MOC.At April 1, 2013, MOC employed 315 persons, many of whom dedicated a part of their time to the conduct of the Registrant’s business during the period for which this report is filed. The production of oil and gas is not considered subject to seasonal factors although the price received by the Registrant for natural gas sales will generally tend to increase during the winter months.Order backlog is not pertinent to the Registrant’s business. 3 ITEM 1A. Risk Factors Oil and natural gas prices are volatile. A decline in prices could adversely affect the Registrant’s financial position, financial results, and cash flows. Revenues, operating results, and profitability depend primarily upon the prices received for oil and natural gas sales. Prices also affect the amount of cash flow available for distribution. In addition, cost ceiling write-downs may be necessary in the future if prices fall significantly. Historically, the markets for oil and natural gas have been volatile and they are likely to continue to be volatile. Wide fluctuations in oil and natural gas prices may result from relatively minor changes in the supply of and demand for oil and natural gas, market uncertainty and other factors that are beyond the Registrant’s control, including: · worldwide and domestic supplies of oil and natural gas; · weather conditions; · the level of consumer demand; · the price and availability of alternative fuels; · the proximity, accessibility and capacity of natural gas pipelines and other transportation facilities; · regional imbalances in supply and demand; · the price and level of foreign imports; · domestic and foreign governmental regulations and taxes; · the ability of the members of the Organization of Petroleum Exporting Countries to agree to and maintain oil price and production controls; · political instability or armed conflict in oil-producing regions; and · overall domestic and global economic conditions. These factors and the volatility of the energy markets make it extremely difficult to predict future oil and natural gas price movements with any certainty. Declines in oil and natural gas prices would not only reduce revenue, but could reduce the amount of oil and natural gas that can be produced economically and, as a result, could have a material adverse effect on the Registrant’s financial condition, results of operations and reserves.For the year ended December 31, 2012, a 10% change in the price received for oil and gas production would have had an approximate $1,870,000 impact on revenue. The actual quantities and present value of proved reserves may prove to be lower than estimated. This report contains estimates of proved reserves. These estimates are based upon various assumptions, including assumptions required by the SEC relating to oil and natural gas prices, drilling and operating expenses, capital expenditures, taxes and availability of funds. The process of estimating oil and natural gas reserves is complex. The process involves significant decisions and assumptions in the evaluation of available geological, geophysical, engineering and economic data for each reservoir. Therefore, these estimates are inherently imprecise. Actual future production, oil and natural gas prices, revenues, taxes, development expenditures, operating expenses and quantities of recoverable oil and natural gas reserves most likely will vary from these estimates. Such variations may be significant and could materially affect the estimated quantities and present value of proved reserves. In addition, the Registrant may adjust estimates of proved reserves to reflect production history, results of exploration and development drilling, prevailing oil and natural gas prices and other factors, many of which are beyond the Registrant’s control. The Registrant’s properties may also be susceptible to hydrocarbon drainage from production by operators on adjacent properties. Future price declines may result in a write-down of asset carrying values. The Registrant utilizes the full-cost method of accounting for costs related to oil and natural gas properties. Under this method, all such costs (for both productive and nonproductive properties) are capitalized and amortized on an aggregate basis over the estimated lives of the properties using the unit-of-production method. However, these capitalized costs are subject to a ceiling test which limits such pooled costs to the aggregate of the present value of future net revenues attributable to proved oil and natural gas reserves discounted at 10% plus the lower of cost or market value of unproved properties. The full-cost ceiling is evaluated at the end of each quarter using the oil and gas pricing guidelines established by the Securities and Exchange Commission. A significant decline in oil and natural gas prices from current levels, or other factors, without other mitigating circumstances, could cause a future write-down of capitalized costs and a non-cash charge against future earnings. The Registrant’s ceiling test calculations resulted in cost ceiling write-downs of $10,903,337 during the year ended December 31, 2012. There were no cost ceiling write-downs during the year ended December 31, 2011. Oil and natural gas drilling and producing operations can be hazardous and may expose the Registrant to environmental liabilities. Oil and natural gas operations are subject to many risks, including well blowouts, cratering and explosions, pipe failure, fires, formations with abnormal pressures, uncontrollable flows of oil, natural gas, brine or well fluids, and other environmental hazards and risks. If any of these risks occurs, the Registrant could sustain substantial losses as a result of: · injury or loss of life; · severe damage to or destruction of property, natural resources and equipment; · pollution or other environmental damage; · clean-up responsibilities; · regulatory investigations and administrative, civil and criminal penalties; and injunctions resulting in limitation or suspension of operations. There is inherent risk of incurring significant environmental costs and liabilities in exploration and production operations due to generation, handling, and disposal of materials, including wastes and petroleum hydrocarbons. The Registrant may incur joint and several, strict liability under applicable U.S. federal and state environmental laws in connection with releases of petroleum hydrocarbons and wastes on, under or from leased or owned properties, some of which have been used for oil and natural gas exploration and production activities for a number of years, often by third parties not under the Registrant’s control. While the Registrant maintains insurance against some, but not all, of the risks described above, the Registrant’s insurance may not be adequate to cover casualty losses or liabilities. Also, in the future the Registrant may not be able to obtain insurance at premium levels that justify its purchase. 4 In addition, in response to studies suggesting that emissions of certain gases may be contributing to warming of the earth’s atmosphere, many states are beginning to consider initiatives to track and record these gases, generally referred to as “greenhouse gases,” with several states having already adopted regulatory initiatives aimed at reducing emissions of greenhouse gases. Methane, a primary component of natural gas, and carbon dioxide, a byproduct of the burning of natural gas, are included among the types of gases targeted by greenhouse gas initiatives and laws. This movement is in its infancy but regulatory initiatives or legislation placing restrictions on emissions of methane or carbon dioxide that may be imposed in various states of the United States could adversely affect operations of oil and gas wells and the demand for oil and gas products. ITEM 1B. Unresolved Staff Comments None. ITEM 2. Properties Property Interests The Registrant’s properties consist primarily of interests in properties on which oil and gas wells are located. Such property interests are often subject to landowner royalties, overriding royalties and other oil and gas leasehold interests. Fractional working interests in developmental oil and gas prospects, located primarily in the Anadarko Basin of Western Oklahoma, the Texas Panhandle, and the Permian Basin of New Mexico and West Texas, were acquired by the Registrant, resulting in the Registrant’s participation in the drilling of oil and gas wells.At December 31, 2012, the Registrant owned working interests in ninety-eight producing wells. The Registrant participated in the drilling of wells for the years ended December 31, 2012 and 2011 as shown in the following table: Gross Net Gross Net Development Wells Oil and natural gas wells 2 84 Third Party Review of Reserves Estimate The reserves estimate shown herein has been independently evaluated by Forrest A. Garb & Associates, Inc.Their reserves estimate is filed with this report as Exhibit 99.1. The qualifications of William Donald Harris III, P.E., the technical person primarily responsible for overseeing his firm’s preparation of the Partnership’s reserve estimates are set forth below. · Over 25 years of practical experience in petroleum engineering · Registered professional engineer in the state of Texas · Bachelor of Science Degree in Petroleum Engineering · Master of Business Administration 5 Internal Controls Over Reserves Estimate MD, the Registrant’s managing general partner, maintains internal controls such as the following to ensure the reliability of reserves estimation: · No employee’s compensation is tied to the amount of reserves booked. · Comprehensive SEC-compliant internal policies are followed to determine and report proved reserves. · Reserves estimate is made by experienced reservoir engineers or under their direct supervision. · The reservoir engineers review all the Partnership’s reported proved reserves at the close of each quarter. ITEM 3. Legal Proceedings From time to time, the Registrant may be a party to certain legal actions and claims arising in the ordinary course of business. While the outcome of these events cannot be predicted with certainty, the Partnership does not expect these matters to have a material effect on its financial position or results of operations. ITEM 4. Mine Safety Disclosure NotApplicable PART II ITEM 5. Market for Registrant’s Common Equity and Related Stockholder Matters At April 1, 2013, the Registrant had 14,600 outstanding limited and general partnership interests held of record by 1,901 subscribers.There is no established public or organized trading market for the limited and general partner interests. Revenues which, in the sole judgment of the managing general partner, are not required to meet the Registrant’s obligations will be distributed to the partners at least quarterly in accordance with the Registrant’s Partnership Agreement.Distributions of $22,090,001 and $25,000,000 were made to limited and general partners during the years ended December 31, 2012 and 2011, respectively. ITEM 6. Selected Financial Data Not required under Regulation S-K, Item 301 for smaller reporting companies. ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations General The Registrant was organized as a Delaware limited partnership on February 9, 2010.The offering of limited and general partnership interests began May 1, 2010 as a part of an offering registered under the name Mewbourne Energy Partners 10 Drilling Program. The offering of limited and general partner interests in the Registrant concluded August 2, 2010, with total investor partner contributions of $73,000,000. The Registrant was formed to engage primarily in the business of drilling development wells, to produce and market crude oil and natural gas produced from such properties, to distribute any net proceeds from operations to the general and limited partners and to the extent necessary, acquire leases which contain drilling prospects.The economic life of the Registrant depends on the period over which the Registrant’s oil and gas reserves are economically recoverable. 6 Results of Operations The following is a comparative discussion of the results of operations for the periods indicated. It should be read in conjunction with the financial statements and the related notes to the financial statements, which begin on page 21. Year ended December 31, 2012 compared to the year ended December 31, 2011: Year Ended December 31, Oil sales $ $ Barrels produced Average price/bbl $ $ Gas sales $ $ Mcf produced Average price/mcf $ $ Oil and gas revenues.As shown in the above table, total oil and gas sales fell by $18,986,436, a 50.4% decrease, for the year ended December 31, 2012 as compared to year ended December 31, 2011. Of this decrease, revenues declined by $12,713,766 and $2,817,016 from decreases in the volumes of oil and gas sold, respectively. Volumes fell by 139,865 barrels (bbls) and 606,647 thousand cubic feet (mcf) for the year ended December 31, 2012 as compared to the year ended December 31, 2011. The decreases in the volumes sold were primarily due to normal declines in production, which in some wells were substantial. In addition, revenues declined by $3,527,536 due to a decline in the average price of gas sold. The average price fell to $4.64 from $6.58 per mcf for the year ended December 31, 2012 as compared to the year ended December 31, 2011. These decreases were slightly offset by $71,882 from a rise in the average price of oil sold. The average price rose to $90.90 from $90.65 per bbl for the year ended December 31, 2012 as compared to the year ended December 31, 2011. Lease operations.Lease operating expense during the year ended December 31, 2012 increased to $1,742,708 from $1,419,160 for the year ended December 31, 2011 due to more well repairs and workovers. Production taxes.Production taxes during the year ended December 31, 2012 fell to $668,214 from $2,170,124 during the year ended December 31, 2011 due to lower overall oil and gas revenue. Administrative and general expenses. Administrative and general expenses increased to $563,792 for the year ended December 31, 2012 from $413,115 for the year ended December 31, 2011 due to increased administrative expenses allocable to the Partnership and higher reporting and legal expenses. Depreciation, depletion and amortization.Depreciation, depletion and amortization fell to $6,533,859 for the year ended December 31, 2012 from $11,076,036 for the year ended December 31, 2011. The decrease was primarily due to lower oil and gas production. Cost ceiling write-downs. There were cost ceiling write-downs totaling $10,903,337 during the year ended December 31, 2012 due to lower gas prices. There were no cost ceiling write-downs during the year ended December 31, 2011. 7 Liquidity and Capital Resources Cash decreased by $3,088,311 during the year ended December 31, 2012. Cash flows from operating activities were utilized primarily for cash distributions to partners.All wells for which funds have been committed have been drilled.Any incidental future capital expenditures incurred will be paid with current available cash and revenues generated through oil and gas sales.Revenues which, in the sole judgment of the managing general partner, are not required to meet the Registrant’s obligations will be distributed to the partners at least quarterly in accordance with the Registrant’s Partnership Agreement. Critical Accounting Policies The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Significant estimates inherent in the Registrant’s financial statements include the estimate of oil and gas reserves and future abandonment costs. Changes in oil and gas prices and the changes in production estimates could have a significant effect on reserve estimates.The reserve estimates directly impact the computation of depreciation, depletion, and amortization, asset retirement obligation, and the ceiling test for the Registrant’s oil and gas properties. All financing activities of the Registrant are reported in the financial statements.The Registrant does not engage in any off-balance sheet financing arrangements. Additionally, the Registrant has no contractual obligations but has a financial obligation to plug and abandon non-producing properties as discussed below. Full Cost Method of Accounting The Registrant follows the full-cost method of accounting for its oil and gas activities.Under the full-cost method, all productive and non-productive costs incurred in the acquisition, exploration and development of oil and gas properties are capitalized.Depreciation, depletion and amortization of oil and gas properties subject to amortization is computed on the units-of-production method based on the proved reserves underlying the oil and gas properties.Oil and gas properties are subject to a quarterly ceiling test that limits such costs to the aggregate of the present value of future net cash flows of proved reserves and the lower of cost or fair value of unproved properties.The present value of future net cash flows has been prepared by using the oil and gas pricing guidelines established by the Securities and Exchange Commission, projected development and production costs and a 10 percent annual discount rate. Asset Retirement Obligations The Partnership has recognized an estimated liability for future plugging and abandonment costs. A liability for the estimated fair value of the future plugging and abandonment costs is recorded with a corresponding increase in the full cost pool at the time a new well is drilled.Depreciation expense associated with estimated plugging and abandonment costs is recognized in accordance with the full cost methodology. 8 The Partnership estimates a liability for plugging and abandonment costs based on historical experience and estimated well life.The liability is discounted using the credit-adjusted risk-free rate.Revisions to the liability could occur due to changes in well plugging and abandonment costs or well useful lives, or if federal or state regulators enact new well restoration requirements.The Partnership recognizes accretion expense in connection with the discounted liability over the remaining life of the well. A reconciliation of the Partnership’s liability for well plugging and abandonment costs for the years ended December 31, 2012 and 2011 is as follows: December 31, December 31, Balance, beginning of period $ $ Liabilities incurred Liabilities reduced due to revisions ) - Accretion expense Balance, end of period $ $ Organization and Related Party Transactions The Partnership was organized on February 9, 2010 in accordance with the laws of the state of Delaware. MD, a Delaware Corporation, has been appointed as the Registrant’s managing general partner.MD has no significant equity interest in the Registrant. Mewbourne Oil Company (MOC) is operator of oil and gas properties owned by the Partnership.Mewbourne Holdings, Inc. is the parent of both MD and MOC.Substantially all transactions are with MD and MOC. In the ordinary course of business, MOC will incur certain costs that will be passed on to well owners of the well for which the costs were incurred.The Partnership will receive their portion of these costs based upon their ownership in each well incurring the costs.These costs are referred to as operator charges and are standard and customary in the oil and gas industry.Operator charges include recovery of gas marketing costs, fixed rate overhead, supervision, pumping, and equipment furnished by the operator, some of which will be included in the full cost pool pursuant to Rule 4-10(c)(2) of Regulation S-X. Amounts accrued for and paid to MOC for operator charges totaled $418,373 and $2,489,183 for the years ended December 31, 2012and2011, respectively. Operator charges are billed in accordance with the Program and Partnership Agreements. In consideration for services rendered by MD in managing the business of the Partnership, the Partnership during each of the initial three years of the Partnership pays to MD a management fee in the amount equal to 0.75% of the subscriptions by the investor partners to the Partnership.Management fees can only be paid out of funds available for distributions. Under this arrangement, management fees of $547,500 were allocated to the Partnership for each of the years ended December 31, 2012 and December 31, 2011.The Partnership includes the management fee as part of the full cost pool pursuant to Rule 4-10(c)(2) of Regulation S-X. 9 In accordance with the Partnership agreement, during any particular calendar year, the total amount of administrative expenses allocated to the Partnership by MOC shall not exceed the greater of (a) 3.5% of the Partnership’s gross revenue from the sale of oil and natural gas production during each year (calculated without any deduction for operating costs or other costs and expenses) or (b) the sum of $50,000 plus .25% of the capital contributions of limited and general partners. Administrative expenses can only be paid out of funds available for distributions. Under this arrangement, $456,420 and $346,914 were allocated to the Partnership during the years ended December 31, 2012 and 2011, respectively. The Partnership participates in oil and gas activities through a Drilling Program Agreement (the “Program”).The Partnership and MD are parties to the Program Agreement.The costs and revenues of the Program are allocated to MD and the Partnership as follows: Partnership MD Revenues: Proceeds from disposition of depreciable and depletable properties 75
